Citation Nr: 9931347	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a variously 
diagnosed psychiatric disorder, currently rated as 70 percent 
disabling.  

2.  Entitlement to a compensable rating for osteomyelitis of 
the left foot and right temporal area.

3.  Entitlement to an increased rating for residuals of a 
left foot injury, currently rated as 20 percent disabling.

4.  Entitlement to a compensable rating for furuncles of the 
groin and right axilla area. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Los Angeles, California which denied increased ratings for 
psychiatric, left foot, skin, and right temporal disorders.  
In an April 1999 rating decision the RO granted an increased 
rating of 70 percent for the psychiatric disorder and an 
increased rating of 20 percent for the left foot disorder.  A 
July 1999 rating decision granted a total rating for 
compensation on the basis of individual unemployability.  

The case was previously before the Board in January 1996, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected psychiatric disorder 
renders him demonstrably unable to obtain or retain 
employment. 

3.  The veteran's osteomyelitis is manifested by a history of 
2 or more episodes of recurrence; it has been inactive for 
more than 10 years.  

4.  The veteran's service connected left foot disability is 
manifested by: swelling, osteoarthritis of the first 
metatarsophalangeal joint, crepitus on range of motion of the 
first metatarsophalangeal joint, and complaints of pain and 
discomfort; it is no more than moderately severe in extent.  

5.  The veteran's service connected skin disorder, furuncles 
of the groin and right axilla area, is asymptomatic.  


CONCLUSIONS OF LAW

1.  A 100 percent rating is warranted for the veteran's 
service-connected psychiatric disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7,  4.132, Diagnostic Code 
9400 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

2.  A separate 10 percent rating is warranted for 
osteomyelitis of the left foot and right temporal area.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §  4.71a, 
Diagnostic Code 5000 (1999). 

3.  A rating in excess of 20 percent for residuals of a left 
foot injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010, 
5284 (1999). 

4.  A compensable rating is not warranted for the veteran's 
service connected furuncles of the groin and right axilla 
area.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R.§ 4.118, Diagnostic Codes 7806, 7819 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertions that 
his service connected disabilities have increased in severity 
are plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Psychiatric Disorder

The veteran has been service connected for a psychiatric 
disorder since his separation from active service in 1946.  
Initially, the veteran's service connected psychiatric 
disorder was diagnosed as anxiety.  The actual diagnosis of 
the disorder has varied over the years; however, anxiety has 
always been an element of the veteran's psychiatric 
disability.

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new criteria and provided the veteran with the new criteria 
in a April 1999 Supplemental Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's service-connected psychiatric disorder is 
currently rated as 70 percent disabling.  Under the old 
criteria for rating service connected psychoneurotic 
disorders, such as anxiety, a 70 percent disability rating, 
was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996) (emphasis added).

Under the new criteria, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

Extensive VA treatment records reveal that the veteran has 
been receiving treatment on a regular for his service 
connected psychiatric disorder.  On VA examination in August 
1997, it was noted that he did not participate in any social 
activities and was unable to work, in part due to depressed 
mood and anxiety. 

On the most recent VA psychiatric examination of the veteran 
in January 1999, the examining psychiatrist reviewed the 
various diagnoses made in the past and determined that 
currently the most appropriate diagnosis of the veteran's 
psychiatric disorder was "dysthymia with anxiety."  Mental 
status examination revealed no delusions, hallucinations, 
inappropriate behavior, suicidal ideation, or homicidal 
ideation.  However, impaired communication ability was noted 
along with memory impairment, anxiety, and depression.  Some 
sleep impairment was also noted.  The examiner noted a 
history of conflict with co-workers and difficulty in social 
and occupational functioning.  The psychiatrist's opinion was 
that the veteran was "limited in his daily functioning.  He 
is unable to provide things for himself.  He just remains 
secluded.  He will not talk to people.  . . .  his daily 
activities are also limited."  The examiner noted that the 
veteran is intolerant of people, would have problems getting 
along with co-workers and supervisors because of his 
depression and anxiety, and would have difficulty following 
instructions in a work setting because of his inability to 
concentrate and stay focused.  

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  

It is the Board's opinion that here the veteran is most 
appropriately rated under the old criteria for rating 
psychiatric disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  The evidence, particularly the report of the 
most recent VA examination in January 1999, shows that the 
veteran is " demonstrably unable to obtain or retain 
employment" due to such factors as anxiety, depression, and 
inability to concentrate.  As such, an increased rating of 
100 percent is warranted for the veteran's service connected 
psychiatric disorder under the criteria in effect prior to 
the October 1996 change.  

III.  Osteomyelitis

The veteran incurred injuries to his left foot during 
service.  One of the residuals of the left foot injury was 
osteomyelitis.  A January 1951 VA discharge summary reveals 
that the veteran had a recurrence of osteomyelitis in his 
left foot which required treatment with surgical incision and 
draining.  VA medical records also reveal that the veteran 
required hospitalization for pain and swelling in the right 
temporal area in August 1957.  He required treatment with 
antibiotics.  

In June 1981 a VA examination of the veteran was conducted.  
The examining physician noted the veteran's prior history of 
osteomyelitis.  However, it was noted that the instances of 
recurrent osteomyelitis had subsided approximately 15 years 
earlier.  The diagnosis was "chronic osteomyelitis of the 
left foot at the metatarsal cuneiform juncture . . .  this 
has been quiescent and has been for 15 years."  

On the most recent VA orthopedic examination of the veteran 
in July 1997, the examining physician noted the veteran's 
history of recurrent osteomyelitis.  The veteran indicated 
that there had not been any drainage form his left foot for 
over 10 years.  The examining physician also noted the 
veteran had "osteomyelitis of the right temporal bone which 
was previously irrigated and debrided twice.  However, he 
does not have any significant sequelae form this injury.  . .  
The patient denies any recent systemic effects consistent 
with infection, such as chills or fever."  The examining 
physician stated that the "patient has no current 
discharging sinuses nor other constitutional symptoms of 
active osteomyelitis.  It is therefore felt that the 
patient's long history of chronic osteomyelitis is currently 
inactive."  

Acute, subacute, or chronic osteomyelitis is rated under 
diagnostic code 5000.  A 100 percent rating contemplates 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  A 60 
percent rating contemplates frequent episodes, with 
constitutional symptoms.  A 30 percent rating contemplates 
osteomyelitis with definite involucrum or sequestrum, with or 
without discharging sinus.  A 20 percent rating contemplates 
osteomyelitis with discharging sinus or other evidence of 
active infection within the past 5 years.  Finally, a 10 
percent rating contemplates osteomyelitis that is inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years.  38 C.F.R. § 4.71a, Diagnostic 
Code 5000 (1999).  
"A rating of 10 percent, as an exception to the amputation 
rule, is to be assigned in any case of active osteomyelitis 
where the amputation rating for the affected part is no 
percent.  This 10 percent rating and the other partial 
ratings of 30 percent or less are to be combined with ratings 
for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone."  
38 C.F.R. § 4.71a, Diagnostic Code 5000, Note (1) (1999).  

"The 20 percent rating on the basis of activity within the 
past 5 years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating."  38 C.F.R. § 4.71a, Diagnostic Code 5000, 
Note (2) (1999)(emphasis added).  

At present the veteran's service connected residuals of a 
left foot injury, to include osteomyelitis, and osteomyelitis 
of the right temporal area are separately rated.  Under the 
diagnostic criteria outlined above, all inactive 
osteomyelitis should be rated together, i.e., the 
osteomyelitis of the left foot should be rated with the 
osteomyelitis of the right temporal area rather than as a 
single entity with the other residuals of left foot injury.  
This is also to the veteran's advantage.  The service 
connected left foot disability is presently rated as 20 
percent disabling while the osteomyelitis of the right 
temporal area (alone) is rated noncompensable.  

Considering osteomyelitis of the left foot and the right 
temporal area in combination, the evidence of record reveals 
that at a minimum the veteran had at least two episodes of 
recurrence.  The evidence of record also reveals that the 
veteran has not had active osteomyelitis for over 10 years.  
As such, he meets the requirements for a 10 percent, but not 
higher, rating under Code 5000.  The osteomyelitis does not 
warrant the next higher, 20 percent, rating because that 
requires active infection in the last five years, here not 
shown.  The symptoms needed for the still higher ratings of 
30, 60, or 100 percent also are not shown. 

IV.  Left Foot

Again the Board notes that the veteran injured his left foot 
during active service.  At a hearing in 1994, he testified 
that he had constant pain in the foot, and that he had to cut 
all his shoes to accommodate the swelling in the foot.  On 
the most recent VA examination of the veteran in July 1997, 
the veteran complained of left foot pain with ambulation and 
an inability to fully bear weight on his left foot secondary 
to the pain.  Physical examination revealed mild swelling of 
the left foot and "1+ pedal pitting edema."  Range of 
motion testing of the first metatarsophalangeal joint 
revealed dorsiflexion to 10 degrees and plantar flexion to 10 
degrees with crepitus on range of motion.  Range of motion 
testing of the left ankle revealed dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees without crepitus.  
Sensation of the foot was intact.  X-rays revealed 
osteoarthritis of the first metatarsophalangeal joint.  

As noted above, the veteran's osteomyelitis is rated 
separately.  The remaining disability resulting from his 
inservice left foot injury is manifested by swelling and 
arthritis at the first metatarsophalangeal joint and the 
resulting impairment.  

The veteran's service-connected foot disorder is currently 
rated by analogy under the diagnostic code 5010, for 
traumatic arthritis.  Diagnostic code 5010 requires that 
traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.   Diagnostic code 
5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

In the present case the veteran's foot is what is affected by 
the traumatic arthritis.  There is no diagnostic code for 
rating limitation of motion of the foot.  The most 
appropriate diagnostic code would is 5284 for rating other 
foot injuries.  A 10 percent rating contemplates moderate 
foot injuries.  A 20 percent rating contemplates moderately 
severe foot injuries.  A 30 percent rating, the highest 
rating assignable under this code, contemplates severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  
Actual loss of use of the foot will be rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note 
(1999).  

Ratings in excess of 30 percent may be assigned in the case 
of bilateral pronounced flat feet of bilateral marked claw 
feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 (1999).  
However, neither of these conditions is shown by the evidence 
of record.  Also, while there are diagnostic codes to rate 
ankle disabilities, the medical evidence of record does not 
reveal any left ankle disability resulting from the veteran's 
inservice foot injury.  

The evidence of record reveals that the veteran has 
limitation of motion of the left first metatarsophalangeal 
joint with crepitus.  The veteran has mild swelling of the 
left foot and "1+ pedal pitting edema."  The veteran also 
complains of left foot pain and an inability to fully bear 
his weight on his left foot due to the pain.  The Board finds 
that this disability picture most nearly approximates a 
moderately severe foot disability which warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).  

The veteran's service connected left foot disability does not 
warrant a 30 percent rating for severe foot disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  He still has 
motion in the foot, and is able to walk, albeit with pain. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain, including 
in his hearing testimony, have been considered and have been 
taken into account in the assignment of the 20 percent rating 
for his service-connected left foot disorder.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  The most recent VA examination reveals 
that he has x-ray evidence of moderate arthritic changes of 
the left foot along with mild swelling, crepitus, and a 
limitation of motion.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).  Here, the current rating exceeds 
the minimum. 

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent.  Consequently, this claim 
must be denied.

V.  Skin Disorder

The veteran's service medical records reveal that during 
active service the veteran suffered from furuncles of the 
groin and right axilla area.  The veteran has been service 
connected for this disorder at a noncompensable (0%) rating 
ever since his separation from service in 1946.  

VA treatment records do not reveal any recent treatment of 
the veteran's service connected skin disorder.  On the most 
recent VA skin examination of the veteran in August 1997, he 
reported having "boils" in the groin, suprapubic area, and 
right underarm during service.  He reported that since 
service he gradually had fewer and fewer lesions.  Physical 
examination revealed no current lesions,  "The axilla, 
groin, and suprapubic areas are all clear.  These areas , 
however, do show scarring and postinflammatory pigmentation 
where the original lesions were."  The examining physician 
stated that the veteran's skin disorder was "at the present 
time inactive."  

The veteran's service connected skin disorder, furuncles of 
the groin and right axilla area, is rated as non-compensable 
(0%) under diagnostic code 7819 for benign new growths of the 
skin.  38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  That 
diagnostic code instructs that such disabilities should be 
rated under the criteria for eczema.  A noncompensable rating 
contemplates skin disorders with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating contemplates exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. A 30 percent rating contemplates exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating, the highest rating assignable under this 
diagnostic code, contemplates  ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

Here, the evidence reveals that the veteran's service 
connected skin disorder is inactive, without current 
symptoms.  Treatment records do not show any treatment for 
the service connected skin disorder in recent years.  While 
the veteran does have some scarring and postinflammatory 
pigmentation, this is in the groin and underarm areas, and is 
not shown to be on exposed areas, extensive, or disfiguring.  
As such, the preponderance of the evidence is against a 
compensable rating for the veteran's service connected skin 
disorder, furuncles of the groin and right axilla area, and 
such rating must be denied. 


ORDER

A 100 percent rating for the veteran's service connected 
psychiatric disorder is granted, subject to the regulations 
governing payment of monetary awards.  

A separate 10 percent rating osteomyelitis is granted, 
subject to the regulations governing payment of monetary 
awards.  

A rating in excess of 20 percent for residuals of an injury 
to the left foot is denied.

A compensable rating for furuncles of the groin and right 
axilla area is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

